ICJ_171_ArbitralAward1899_GUY_VEN_2020-12-18_JUD_01_PO_06_FR.txt.                                                                                                       515




                       OPINION DISSIDENTE DE M. LE JUGE GEVORGIAN

                [Traduction]

                   Désaccord avec la conclusion par laquelle la Cour s’est déclarée compétente —
                Cour n’ayant pas établi que le Venezuela avait consenti sans équivoque à sa
                compétence — Choix par le Secrétaire général du moyen de règlement en
                application du paragraphe 2 de l’article IV de l’accord de Genève n’étant pas
                juridiquement contraignant à l’égard des Parties — Analyse par la Cour du libellé
                du paragraphe 2 de l’article IV de l’accord de Genève n’établissant pas que le choix
                du Secrétaire général est contraignant — Objet et but de l’accord de Genève devant
                être considérés comme consistant à aider les Parties à parvenir à un accord pour
                régler le différend — Cour méconnaissant le libellé de l’accord de Genève, qui
                contredit sa conclusion — Documents cités par la Cour n’étayant pas l’idée selon
                laquelle le choix par le Secrétaire général du moyen de règlement est juridiquement
                contraignant — Autres raisons données par la Cour pour conclure que le
                consentement requis a été donné n’étant pas convaincantes.

                   1. J’ai souscrit à la conclusion par laquelle la Cour s’est, à l’unanimité,
                déclarée incompétente pour connaître des demandes présentées par la
                République coopérative du Guyana (ci‑après le « Guyana ») qui sont fon-
                dées sur des faits survenus après la signature de l’accord de Genève. En
                revanche, je suis en désaccord avec la conclusion par laquelle la Cour s’est
                déclarée compétente pour connaître de la requête du Guyana dans la
                mesure où c­elle-ci se rapporte à la validité de la sentence arbitrale du
                3 octobre 1899 et à « la question connexe du règlement définitif du diffé-
                rend concernant la frontière terrestre » entre les Parties. J’exposerai dans la
                présente opinion les raisons de mon désaccord avec l’approche de la Cour.
                   2. Selon moi, l’arrêt rendu en l’espèce porte atteinte au principe fonda-
                mental du consentement des parties à la compétence de la Cour et est
                contraire au Statut de c­ elle-ci ainsi qu’à sa jurisprudence. Dans ses arrêts
                antérieurs, la Cour a non seulement estimé que, comme le prévoit le Sta-
                tut, le consentement des parties était requis pour qu’elle puisse exercer sa
                compétence, mais aussi que c­ elui-ci devait être « avéré », « non équivoque »
                et « indiscutable » 1. Or, dans le présent arrêt, elle fait fi de ce strict critère
                aux fins d’établir le consentement, prenant la décision sans précédent
                d’exercer sa compétence sur le fondement d’un traité qui ne la mentionne
                même pas et ne comporte aucune clause compromissoire. Cela est d’au-
                tant plus problématique que l’une des Parties a toujours refusé que le
                présent différend lui soit soumis, comme elle l’a encore récemment démon-
                tré en décidant de ne pas participer à la procédure, et ce, bien qu’elle ait
                présenté un mémorandum contenant de solides arguments juridiques qui,

                    1 Voir Certaines questions concernant l’entraide judiciaire en matière pénale (Djibouti

                c. France), arrêt, C.I.J. Recueil 2008, p. 204, par. 62.

                                                                                                        64




4 Ord_1205.indb 125                                                                                           20/12/21 15:50

                          sentence arbitrale du 3 octobre 1899 (op. diss. gevorgian) 516

                selon moi, n’ont pas été suffisamment pris en considération par la Cour.
                De surcroît, dans le contexte du présent différend, celle‑ci aurait dû tenir
                compte de ce que l’affaire touche à des intérêts nationaux de la plus haute
                importance, tels que des droits sur de vastes portions de territoire.
                   3. L’approche de la Cour quant à la question du consentement est
                essentiellement erronée en ce qu’elle repose sur la conclusion selon laquelle
                le paragraphe 2 de l’article IV de l’accord de Genève confère au Secrétaire
                général de l’Organisation des Nations Unies le pouvoir de rendre une
                décision juridiquement contraignante en ce qui concerne le moyen de
                règlement à mettre en œuvre par les Parties. Selon moi, cette interpréta-
                tion n’est étayée ni par le libellé ni par l’objet et le but dudit instrument,
                lequel visait à aider les Parties à parvenir à un accord pour régler leur
                différend, et non à les soumettre à une forme particulière de règlement
                contre leur volonté.


                      I. Caractère prétendument contraignant du choix de la Cour
                                        par le Secrétaire général

                   4. Au paragraphe 74 de l’arrêt, la Cour dit que « les Parties ont conféré
                au Secrétaire général le pouvoir de choisir, par une décision s’imposant à
                elles, les moyens à utiliser pour le règlement de leur différend » 2. Cette
                conclusion est à mon sens contraire au libellé de l’accord de Genève, qui
                n’indique nullement que le Secrétaire général a le pouvoir de prendre des
                décisions juridiquement contraignantes. Sur ce point, la Cour fait en
                outre une interprétation erronée de l’objet et du but de cet instrument, ne
                tenant pas compte de certains éléments essentiels du préambule et du
                paragraphe 2 de l’article IV de c­ elui-ci qui établissent tout à fait claire-
                ment que son véritable but est d’aider les Parties à parvenir à un « accord
                pour régler leur différend » 3. Selon moi, les éléments sur lesquels la Cour
                se fonde pour étayer son interprétation de l’accord de Genève ne sont pas
                convaincants, et ce, pour les raisons exposées ci‑après.

                                         1. Libellé de l’accord de Genève
                   5. Au paragraphe 72 de l’arrêt, la Cour analyse les dispositions du
                paragraphe 2 de l’article IV selon lesquelles les Parties « shall refer the
                decision … to the Secretary-­     General » (en français : « s’en remettront,
                pour ce choix … au Secrétaire général »), et conclut que le terme « shall »
                « devrait être interprété comme imposant une obligation aux Etats par-
                ties », que le verbe « refer » (en français : « s’en remettre ») « marque l’idée

                      2
                      Voir le paragraphe 74 de l’arrêt.
                      3
                      Voir Application de la convention internationale pour la répression du financement
                du terrorisme et de la convention internationale sur l’élimination de toutes les formes de
                discrimination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
                C.I.J. Recueil 2019 (II), p. 599, par. 109.

                                                                                                       65




4 Ord_1205.indb 127                                                                                          20/12/21 15:50

                          sentence arbitrale du 3 octobre 1899 (op. diss. gevorgian) 517

                de confier une question à une tierce personne » et que le mot « decision »
                « n’est pas synonyme de « recommandation » et implique le caractère
                contraignant de l’acte pris par le Secrétaire général quant au choix du
                moyen de règlement ». Sur cette base, la Cour parvient à la conclusion
                que « les Parties ont pris l’engagement juridique de respecter la décision
                de la tierce partie à laquelle elles ont conféré ce pouvoir » 4. Je ne peux me
                rallier à cette interprétation, car les termes « shall » et « decision » n’em-
                portent pas nécessairement la création d’une obligation juridique.
                   6. Bien qu’elle ait, dans le contexte du paragraphe 1 de l’article 4 de la
                convention de Palerme contre la criminalité organisée 5, conclu que le
                terme « shall » imposait une obligation aux Etats parties, la Cour ne four-
                nit aucune raison justifiant que ce terme, employé au paragraphe 2 de
                l’article IV de l’accord de Genève, soit interprété de la même façon en la
                présente espèce. De fait, elle a jugé dans d’autres affaires que des disposi-
                tions conventionnelles contenant le terme « shall » n’imposaient pas d’obli-
                gations juridiques contraignantes aux parties 6. En outre, l’expression
                « shall refer » n’indique pas nécessairement que les Parties ont confié à une
                tierce personne le pouvoir de prendre une décision juridiquement contrai-
                gnante.
                   7. Alors même que, dans le présent arrêt, elle part du principe que le mot
                « decision » « n’est pas synonyme de « recommandation » », la Cour a claire-
                ment indiqué dans d’autres affaires qu’il pouvait en fait signifier « recom-
                mandation » et n’emportait donc pas nécessairement l’idée d’une obligation
                juridique devant être respectée. S’agissant des « décisions » de l’Assemblée
                générale visées à l’article 18 de la Charte des Nations Unies, elle a ainsi
                observé qu’elles « compren[aient] … certaines recommandations », tandis
                que d’autres avaient une valeur et un effet de caractère impératif 7. La Cour
                a donc admis que le terme « décisions » figurant à l’article 18 ne désignait
                pas exclusivement des décisions juridiquement contraignantes.
                   8. En résumé, je suis d’avis que l’analyse que fait la Cour du libellé du
                paragraphe 2 de l’article IV de l’accord de Genève n’établit pas que le
                choix du Secrétaire général quant au moyen de règlement est juridique-
                ment contraignant à l’égard des Parties.

                                      2. Objet et but de l’accord de Genève
                   9. La Cour dit également se fonder sur l’objet et le but de l’accord de
                Genève, qui, selon ce qu’elle affirme au paragraphe 73 de l’arrêt,
                « consistent à garantir le règlement définitif du différend entre les Par-


                      4
                     Voir le paragraphe 72 de l’arrêt.
                      5
                     Immunités et procédures pénales (Guinée équatoriale c. France), exceptions prélimi-
                naires, arrêt, C.I.J. Recueil 2018 (I), p. 321, par. 92.
                   6 Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis d’Amérique),

                exception préliminaire, arrêt, C.I.J. Recueil 1996 (II), p. 812‑814, par. 24‑28.
                   7 Certaines dépenses des Nations Unies (article 17, paragraphe 2, de la Charte), avis

                consultatif, C.I.J. Recueil 1962, p. 163.

                                                                                                     66




4 Ord_1205.indb 129                                                                                        20/12/21 15:50

                          sentence arbitrale du 3 octobre 1899 (op. diss. gevorgian) 518

                ties » 8. Cette interprétation est à mon sens erronée car elle ne tient pas
                compte de plusieurs passages importants du préambule et du reste du
                libellé de cet instrument.
                   10. Premièrement, la Cour omet d’examiner le quatrième alinéa du
                préambule de l’accord de Genève, qui prévoit que tout différend en sus-
                pens entre les parties doit « être résolu à l’amiable, d’une manière accep-
                table pour les deux parties ». Cette affirmation ne devrait pas être prise
                comme un simple lieu commun. La Cour a en effet récemment estimé,
                dans l’affaire Ukraine c. Russie, que les « références au règlement
                « amiable » » d’un différend, faites aux articles 12 et 13 de la convention
                internationale sur l’élimination de toutes les formes de discrimination
                raciale (ci‑après la « CIEDR »), indiquaient que « la procédure sous les
                auspices du Comité [de la CIEDR] vis[ait] à permettre à ces Etats de par-
                venir à un accord pour régler leur différend » 9. A fortiori, il est permis de
                conclure que l’objectif de l’accord de Genève est de parvenir à un règle-
                ment amiable, d’une manière « acceptable pour les deux parties ».
                   11. Je suis donc d’avis que les véritables objet et but de l’accord de
                Genève sont d’aider les Parties à parvenir à un accord pour régler le pré-
                sent différend. Dès lors, le rôle du Secrétaire général pourrait s’apparenter
                à celui d’un conciliateur chargé d’assister ­celles-ci dans cette tâche, et non
                de leur imposer le choix d’un moyen de règlement.

                   12. Deuxièmement, je considère que l’approche de la Cour quant à
                l’objet et au but de l’accord de Genève est également erronée en ce qu’elle
                ne tient pas suffisamment compte de la seconde phrase du paragraphe 2
                de l’article IV, laquelle se lit comme suit :
                             « Si les moyens ainsi choisis ne mènent pas à une solution du diffé-
                          rend, ledit organisme ou, le cas échéant, le Secrétaire général de l’Or-
                          ganisation des Nations Unies, choisira un autre des moyens stipulés
                          à l’Article 33 de la Charte des Nations Unies, et ainsi de suite, jusqu’à
                          ce que le différend ait été résolu ou jusqu’à ce que tous les moyens de
                          règlement pacifique envisagés dans la Charte aient été épuisés. » (Les
                          italiques sont de moi.)
                   13. Cette disposition exige du Secrétaire général qu’il continue de choisir
                parmi les moyens de règlement énumérés à l’article 33 jusqu’à parvenir à
                l’une des deux issues possibles, à savoir soit 1) le différend entre les Parties
                est réglé ; soit 2) tous les moyens de règlement pacifique envisagés à l’ar-
                ticle 33 de la Charte des Nations Unies ont été épuisés. Par conséquent, rien
                dans le paragraphe 2 de l’article IV de l’accord de Genève ne permet de
                présumer que le différend entre les Parties sera réglé de manière définitive.

                      8
                     Voir le paragraphe 73 de l’arrêt.
                      9
                     Application de la convention internationale pour la répression du financement du
                terrorisme et de la convention internationale sur l’élimination de toutes les formes de discr­
                imination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt, C.I.J.
                Recueil 2019 (II), p. 599, par. 109 ; les italiques sont de moi.

                                                                                                           67




4 Ord_1205.indb 131                                                                                              20/12/21 15:50

                           sentence arbitrale du 3 octobre 1899 (op. diss. gevorgian) 519

                   14. A mon sens, il ressort clairement de cette disposition contenue au
                paragraphe 2 de l’article IV que les Parties, lorsqu’elles ont conclu l’ac-
                cord de Genève, n’entendaient pas se soumettre à une méthode contrai-
                gnante qui garantirait le règlement définitif du différend. Si telle avait été
                leur intention, elles auraient pu faire l’économie du dernier membre de
                phrase du paragraphe 2 de l’article IV et clore cette disposition par la
                formulation « et ainsi de suite, jusqu’à ce que le différend ait été résolu ».
                Le paragraphe 2 de l’article IV doit donc être interprété comme exigeant
                l’accord des Parties avant que ne soit mis en œuvre le moyen de règlement
                choisi par le Secrétaire général. Pareille interprétation expliquerait que le
                choix, par ce dernier, d’un moyen contraignant tel que le règlement judi-
                ciaire puisse ne pas permettre de régler le différend, étant donné que les
                Parties pourraient ne pas s’entendre sur sa mise en œuvre. J’estime par
                conséquent que la dernière phrase du paragraphe 2 de l’article IV étaye
                l’interprétation selon laquelle l’accord de Genève vise à aider les Parties à
                parvenir à un accord pour régler le différend, et non à ce que quelque
                tierce partie leur impose un règlement.
                   15. Au paragraphe 86 de l’arrêt, la Cour propose une autre interpréta-
                tion, peu convaincante, pour expliquer le dernier membre de phrase du
                paragraphe 2 de l’article IV. Elle avance que cette formulation pourrait
                correspondre à l’hypothèse où une décision judiciaire ne réglerait que par-
                tiellement le différend opposant les Parties, avant d’admettre que ce scé-
                nario serait contraire à l’objet et au but de l’accord de Genève 10.
                Autrement dit, au lieu de reconnaître que l’interprétation qu’elle fait de
                ces derniers est en contradiction avec le libellé du paragraphe 2 de l’ar-
                ticle IV, la Cour soutient que les Parties ont choisi d’inclure dans cette
                disposition un membre de phrase qui ne trouverait à s’appliquer que si le
                but de l’accord n’était pas atteint.
                   16. A mon sens, cette interprétation du paragraphe 2 de l’article IV est
                artificielle et peu vraisemblable. Si elles avaient réellement prévu que le
                mécanisme établi par l’accord de Genève garantirait un règlement défini-
                tif du différend, les Parties n’auraient eu aucune raison d’inclure un
                membre de phrase envisageant que ledit instrument ne permette pas
                d’aboutir à un tel résultat. L’objet et le but de l’accord consistent à aider
                les Parties à parvenir à un accord pour régler le différend.

                                                 3. Eléments supplémentaires
                A. Documents sur lesquels la Cour s’est appuyée
                   17. Afin d’établir que les Parties (et, en particulier, le Venezuela) sous-
                crivaient à son interprétation du paragraphe 2 de l’article IV de l’accord
                de Genève, la Cour cite un certain nombre de documents publiés après la
                conclusion de ce dernier. Selon moi, rien dans ces documents n’indique
                que les Parties auraient accepté que le choix du Secrétaire général quant

                      10   Voir le paragraphe 86 de l’arrêt.

                                                                                           68




4 Ord_1205.indb 133                                                                              20/12/21 15:50

                           sentence arbitrale du 3 octobre 1899 (op. diss. gevorgian) 520

                au moyen de règlement s’imposât juridiquement à elles. Plutôt que
                d’étayer la position de la Cour, les documents cités dans l’arrêt ne font
                que confirmer l’absence de consentement « non équivoque » et « indiscu-
                table » à la compétence de la Cour, lequel est pourtant requis par la juris-
                prudence de cette dernière.
                   18. La Cour commence par citer, au paragraphe 75, un extrait d’un
                document qui explique les raisons ayant poussé le Venezuela à ratifier le
                protocole de Port of Spain, qui imposait un moratoire de 12 ans sur l’ap-
                plication de l’article IV de l’accord de Genève. Il y est indiqué que
                           « il existait une possibilité qu[’]une question d’une importance aussi
                           vitale … que la détermination des moyens de règlement du différend
                           échappe aux deux Parties directement intéressées et que la décision
                           revienne à une institution internationale choisie par elles ou, à défaut,
                           au Secrétaire général des Nations Unies » 11.
                   19. Le passage précité ne signifie nullement que le Venezuela considé-
                rait que le paragraphe 2 de l’article IV de l’accord de Genève conférait au
                Secrétaire général le pouvoir de rendre des décisions contraignantes. Il
                témoigne tout au plus de ce que le Venezuela avait compris que, si cette
                disposition devait être mise en œuvre, le choix des moyens de règlement
                ne relèverait plus de négociations directes entre les Parties. Du reste, dans
                ce même document cité par la Cour, il est également question de l’un des
                « principaux avantages » du protocole de Port of Spain, à savoir « éviter
                que notre différend frontalier avec le Guyana soit soustrait (dans un laps
                de temps très court, peut-être de trois mois) aux négociations directes
                entre les Parties intéressées pour être confié à des tierces parties » 12. De
                fait, dès lors qu’elles ont confié le choix du moyen de règlement au Secré-
                taire général, les Parties n’ont plus mené de négociations directes, mais
                ont eu recours à d’autres formes de règlement pacifique des différends
                (tels les bons offices). Cela ne signifie pas pour autant que le Secrétaire
                général avait le pouvoir de rendre des décisions contraignantes.
                   20. La Cour cite également, au paragraphe 77 de l’arrêt, une déclara-
                tion faite le 17 mars 1966 devant le Congrès national à l’occasion de la
                ratification de l’accord de Genève, dans laquelle le ministre vénézuélien
                des affaires étrangères, Ignacio Iribarren Borges, affirmait que « [l]e seul
                rôle conféré au Secrétaire général de l’Organisation des Nations Unies
                consist[ait] à indiquer aux parties les moyens de règlement pacifique des
                différends prévus à l’article 33 » 13.
                   21. Cette déclaration n’étaye pas l’argument selon lequel les Parties
                sont tenues par le choix du Secrétaire général. Elle donnerait plutôt à
                penser que, aux yeux de ­celles-ci, le Secrétaire général ne pouvait pas
                rendre des décisions contraignantes. La Cour n’« indique » pas des solu-
                tions pour régler un différend ; elle rend une décision définitive. C’est un

                      11 Voir le paragraphe 75 de l’arrêt.
                      12 Mémoire du Guyana, annexe 47, par. 8 b) ; les italiques sont de moi.
                      13 Voir le paragraphe 77 de l’arrêt.



                                                                                                 69




4 Ord_1205.indb 135                                                                                    20/12/21 15:50

                           sentence arbitrale du 3 octobre 1899 (op. diss. gevorgian) 521

                conciliateur ou un médiateur qui indique des solutions pour régler un dif-
                férend, la décision finale revenant aux parties.
                   22. Au paragraphe 87 de l’arrêt, la Cour cite une déclaration commune
                faite par le ministre vénézuélien des affaires étrangères, son homologue
                britannique et le premier ministre de la Guyane britannique. Il est dit
                dans cette déclaration, publiée au moment de la signature de l’accord de
                Genève, que « [l]es délibérations ont permis d’aboutir à un accord dont les
                dispositions permettront de régler définitivement » le différend entre les
                Parties 14. Il convient de relever qu’il n’y est pas dit que l’accord de Genève
                « garantira » ou « assurera » un règlement définitif du différend. L’utilisa-
                tion du terme « enable » (en français : « permettront ») indique simplement
                que les Parties étaient convenues que l’accord de Genève rendrait possible
                un règlement définitif. Cela cadre avec l’interprétation selon laquelle l’ob-
                jet et le but de cet instrument consistent à aider les Parties à parvenir à un
                accord pour régler le différend, et non à « garantir le règlement définitif »
                de ­celui-ci.
                   23. En résumé, je ne considère pas que les documents sur lesquels la
                Cour s’est appuyée permettent d’établir que les Parties étaient convenues
                que le choix du Secrétaire général quant au moyen de règlement était
                contraignant.
                B. Eléments dont la Cour n’a pas tenu compte
                   24. Selon moi, la Cour n’a pas suffisamment tenu compte de ce que,
                avant la conclusion de l’accord de Genève, le Venezuela avait à plusieurs
                reprises fait connaître qu’il s’opposait à ce qu’une tierce partie puisse tran-
                cher des questions concernant son territoire sans avoir obtenu son consen-
                tement sans équivoque. A cet égard, on notera qu’il avait, en 1939, conclu
                un traité bilatéral avec la Colombie qui prévoyait, de manière générale,
                que les différends soient réglés par conciliation ou règlement judiciaire.
                L’article II de ce traité excluait toutefois expressément que les différends
                ayant trait à l’intégrité territoriale des parties contractantes puissent être
                réglés par une tierce partie 15. Un traité bilatéral similaire conclu en 1940
                entre le Venezuela et le Brésil prévoyait, en son article IV, que les parties
                s’efforceraient de parvenir à un compromis avant de pouvoir soumettre
                tout différend au règlement judiciaire 16. Ces instruments attestent que,
                avant 1966, le Venezuela n’était pas disposé à se soumettre à un règlement
                judiciaire sans son consentement exprès, notamment en ce qui concerne les
                différends territoriaux. La Cour aurait dû tenir compte de cette position.



                      14
                      Voir le paragraphe 87 de l’arrêt.
                      15
                      Traité de non-­agression, de conciliation, d’arbitrage et de règlement judiciaire, signé
                à Bogotá le 17 décembre 1939, Nations Unies, Recueil des traités (RTNU), vol. 1257,
                deuxième partie, p. 468, art. II.
                   16 Traité pour le règlement pacifique des différends, signé à Caracas le 30 mars 1940,

                Nations Unies, RTNU, vol. 51, deuxième partie, p. 309, art. IV.

                                                                                                           70




4 Ord_1205.indb 137                                                                                              20/12/21 15:50

                           sentence arbitrale du 3 octobre 1899 (op. diss. gevorgian) 522

                           II. Autres arguments concernant le consentement allégué
                                 des Parties au règlement judiciaire par la Cour

                   25. Outre le caractère supposément contraignant du pouvoir de déci-
                sion du Secrétaire général, la Cour se fonde sur deux autres arguments
                pour tenter de démontrer que les Parties ont consenti à sa compétence.
                Premièrement, au paragraphe 82 de l’arrêt, elle déclare que, étant donné
                que le paragraphe 2 de l’article IV de l’accord de Genève renvoie à l’ar-
                ticle 33 de la Charte des Nations Unies, lequel fait mention du règlement
                judiciaire, les Parties ont « accepté l’éventualité que le différend soit réglé
                par cette voie » 17, ajoutant que, si elles avaient souhaité écarter cette pos-
                sibilité, elles auraient pu le faire durant leurs négociations 18. Le fait
                d’« accept[er] l’éventualité » d’un recours au règlement judiciaire et le fait
                de consentir par avance sans équivoque à pareil règlement sont cependant
                deux choses très différentes. De plus, selon la propre logique de la Cour,
                si les Parties avaient souhaité consentir par avance à un règlement judi-
                ciaire par celle‑ci, sans qu’il soit besoin d’un nouvel accord entre elles,
                elles auraient pu expressément inclure une disposition à cet effet au para-
                graphe 2 de l’article IV. Or, elles ne l’ont pas fait.
                   26. Deuxièmement, au paragraphe 114 de l’arrêt, la Cour avance que la
                décision du Secrétaire général visée au paragraphe 2 de l’article IV serait
                privée d’effet utile si sa mise en œuvre était subordonnée à un nouveau
                consentement des Parties. Cet argument ne tient cependant pas compte de la
                possibilité que le Secrétaire général ait un rôle non contraignant dans le pro-
                cessus de règlement du différend, semblable à celui d’un conciliateur. S’il est
                vrai que le Secrétaire général n’entre en jeu que dans le cas où les Parties
                n’ont pas réussi à s’entendre sur un moyen de règlement, cela ne signifie
                cependant pas que son intervention non contraignante soit nécessairement
                inutile. Il ressort clairement de l’article 33 de la Charte des Nations Unies
                que la négociation est une forme de règlement des différends distincte de la
                conciliation ou de la médiation, ce qui atteste que ces deux dernières procé-
                dures ont une valeur propre, quand bien même la tierce partie en question
                n’aurait pas le pouvoir de prendre des décisions contraignantes.


                                                        III. Conclusion

                    27. Compte tenu de ce qui précède, je suis d’avis que rien dans l’accord
                de Genève ne permet de conclure, avec certitude et sans équivoque, que
                les Parties ont consenti à la compétence de la Cour. En conséquence,
                ­celle-ci a commis une erreur en se déclarant compétente pour connaître de
                 la requête du Guyana.
                    28. Les dangers que présente l’approche de la Cour ressortent claire-
                 ment de sa dernière conclusion par laquelle elle s’est déclarée compétente

                      17   Voir le paragraphe 82 de l’arrêt.
                      18   Ibid.

                                                                                            71




4 Ord_1205.indb 139                                                                               20/12/21 15:50

                           sentence arbitrale du 3 octobre 1899 (op. diss. gevorgian) 523

                pour connaître de la question du « règlement définitif du différend concer-
                nant la frontière terrestre » entre le Guyana et le Venezuela 19. Une déci-
                sion sur ce point pourrait avoir des conséquences considérables pour les
                Parties, le fait que la Cour ait établi sa compétence à cet effet sur un ins-
                trument qui ne contient pas de clause compromissoire et ne la mentionne
                même pas étant donc préoccupant.
                   29. Plutôt que de chercher à se fonder sur un consentement non équi-
                voque et indiscutable du Venezuela, comme l’exige sa jurisprudence, la
                Cour s’est efforcée de trouver des raisons d’exercer sa compétence en s’ap-
                puyant notamment sur les intentions présumées des Parties et une série de
                déclarations au mieux ambiguës. Elle a méconnu le libellé de l’accord de
                Genève, qui contredit entièrement sa position, et n’a pas été en mesure de
                citer quelque déclaration expresse permettant d’établir un consentement à
                sa compétence ou une reconnaissance du caractère juridiquement contrai-
                gnant du choix du moyen de règlement par le Secrétaire général. Selon
                moi, cette approche est erronée et porte atteinte au principe fondamental
                du consentement des parties à la compétence de la Cour.

                (Signé) Kirill Gevorgian.




                      19   Voir le point 1) du dispositif de l’arrêt.

                                                                                          72




4 Ord_1205.indb 141                                                                             20/12/21 15:50

